OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 7, 1986 and is in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of Florida where he now practices law, that he has no intention of returning to practice in this State and that he is resigning to *235avoid payment of the attorney registration fees. There are currently no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.